COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      David Pollitt v. Computer Comforts, Incorporated

Appellate case number:    01-17-00067-CV

Trial court case number: 11-CV-1203

Trial court:              212th District Court of Galveston County

        On June 13, 2017, this Court issued an opinion dismissing this appeal for want of
prosecution. On June 28, 2017, appellant, David Pollitt, filed a motion for rehearing, claiming
that he thought he had filed another motion for extension, and that his failure to file an opening
brief was not the result of intentional conduct or deliberate disregard. Pollitt has tendered his
brief with his motion for rehearing. Pollitt asks that we grant his motion, reinstate the appeal,
and file his brief.
       We grant the motion, reinstate the appeal, and order the brief filed as of today’s date.
       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                    Acting individually      Acting for the Court


Date: July 27, 2017